Citation Nr: 0717793	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection a skin condition due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A low back condition was not incurred in or aggravated by 
active service.

2.  A skin disorder is not shown by competent medical 
evidence to be related to service, including as a result of 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
active service, and lumbar arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  A skin disorder due to exposure to herbicides, was not 
incurred in or aggravated by active military service, and 
chloracne may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure, as pertinent, to provide notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the June 2002 notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify. The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.    Hence, the actions taken by VA cured the error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent and available 
evidence which is not currently part of the claims files.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for a 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d).

I.   Entitlement to service connection for a low back 
condition.

Background and Analysis

The service medical records are negative for any complaints, 
treatment, or diagnosis of a low back condition.

Medical treatment records dating between 1990 and 1999 
indicate that the veteran complained of, and was treated for, 
back pain while incarcerated.  The veteran reported his 
injured his back in 1994 while lifting barrels, he also 
reported injuring his back in 1980-1982 while working.  He 
was subsequently diagnosed with chronic low back pain and a 
herniated nucleus pulposus.  These records do not reveal a 
nexus between a diagnosed back disorder and service.

VA treatment records indicated that in June 2002, the veteran 
complained of a back and left knee injury that occurred in 
1994 and since then he had been experiencing low back pain.  
The examiner diagnosed the veteran with low back pain.  The 
examiner notated that x-ray studies completed in May 2002 
revealed a normal study of the lumbosacral spine.  

In June 2002, the veteran underwent a VA general medical 
examination.  The claims was available and reviewed.  The 
veteran reported a back injury in the 1980s while working 
construction and a further injury to his back in 1995 while 
pushing a 50 pound drum that resulted in a herniated disc.  
X-ray studies revealed a normal lumbosacral spine.  The 
examiner diagnosed the veteran with low back pain and a 
questionable history of a herniated disc.

In August 2002, the veteran underwent a magnetic resonance 
imaging (MRI) examination at VA.  The test results indicated 
at L4-5 there was an annular tear associated with a diffuse 
disc bulge.  The disc bulge was contacting the exiting L4 
nerve root on the right.  At the L5-S1 level there was a 
diffuse disc bulge that was contacting the exiting L5 nerve 
roots bilaterally.  

A review of the record in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
condition.  

No pertinent post-service medical record dates prior to 1990, 
approximately twenty years after service.  Those records 
reflect various claims of a back injury, from a postservice 
work-related accident to a post service incident involving 
the movement of barrels.  In light of the foregoing, the 
evidence shows a considerable length of time between the 
veteran's separation from service and any post-service 
diagnosis of a chronic low back disorder.  Given the length 
of time between the veteran's active duty and the diagnosis 
of a low back disorder, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)  Finally, it is well to note 
that there is no competent evidence that links the disorder 
to service.

Accordingly, the Board finds that the preponderance of the 
competent evidence is against this claim.  Hence, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for a skin condition 
due to herbicide exposure.

Background and Analysis

The service medical records are negative for any complaints, 
treatment, or diagnosis of a skin disorder.

Medical treatment records from 1990 through 1999 submitted by 
the veteran while he was incarcerated indicated that he was 
treated and diagnosed with facial and cystic acne, urticaria, 
neurogenic dermatitis, and hives.

In June 2002, the veteran underwent a VA general medical 
examination.  The claims was available and reviewed.  The 
examiner notated that the veteran's skin had intact 
integrity.  No skin condition was diagnosed by the examiner.  

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the record, however, the 
preponderance of the evidence is shown to be against finding 
that a skin disorder is related to his military service, to 
include due to any in-service herbicide exposure.  In this 
regard, he did not present compensably disabling symptoms of 
chloracne within a year of separation from active duty, and 
there is no competent evidence linking a current skin 
disorder to service.

Moreover, the record reflects a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of a skin disorder.  Given the length of time 
between the veteran's active duty and the post service 
diagnosis of a skin disorder, approximately twenty years 
after service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson.
 
While the veteran is not prohibited from presenting medical 
evidence establishing a nexus between his herbicide exposure 
and his alleged disability, the preponderance of the 
competent evidence is against finding that he has done so.  
Combee.  As such, service connection must be denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a skin disorder due to 
exposure to herbicides is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


